Slip Op. 16-34

                  UNITED STATES COURT OF INTERNATIONAL TRADE

FOSHAN      SHUNDE      YONGJIAN
HOUSEWARES & HARDWARES CO., LTD.,

                           Plaintiff,
                                                         Before: Leo M. Gordon, Judge
             v.
                                                         Court No. 12-00069
UNITED STATES,

                         Defendant.

                                        JUDGMENT

      Before the court is the U.S. Department of Commerce Redetermination Pursuant

to Court Remand (Mar. 29, 2016), ECF No. 84 (“Second Remand Results”). The parties

have advised the court that neither the Plaintiff nor the Defendant-Intervenor will oppose

the Second Remand Results. Joint Status Report Re Comments on Second Remand

Determination 1, ECF No. 85. Accordingly, it is hereby

      ORDERED that final results of administrative review of the antidumping duty order

covering floor-standing, metal-top ironing tables from the People’s Republic of China, see

Floor-Standing, Metal-Top Ironing Tables and Certain Parts Thereof from the People’s

Republic of China, 77 Fed. Reg. 14,499 (Dep’t of Commerce Mar. 12, 2012) (final results

admin. review) are sustained, except for the matters not sustained by Foshan Shunde

Yongjian Housewares & Hardwares Co. v. United States, 37 CIT ___, 896 F. Supp. 2d

1313 (2013) (order remanding to Commerce); it is further

      ORDERED that the first remand results, Final Results of Redetermination

Pursuant to Court Remand (Apr. 9, 2015), ECF No. 64, are sustained except for the
Court No. 12-00069                                                                   Page 2


matters not sustained by Foshan Shunde Yongjian Housewares & Hardwares Co. v.

United States, 40 CIT ___, Slip Op. 16-1 (2016) (order remanding to Commerce); it is

further

          ORDERED that the Second Remand Results are sustained; and it is further

          ORDERED that the subject entries enjoined in this action, see Foshan Shunde

Yongjian Housewares & Hardwares Co. v. United States, Court No. 12-00069 (CIT

Mar. 23, 2012), ECF No. 10 (prelim. inj. order), must be liquidated in accordance with the

final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).




                                                            /s/ Leo M. Gordon
                                                          Judge Leo M. Gordon



Dated: April 6, 2016
       New York, New York